DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hagen (GB2072849) in view of Hildebrand et al. (7305932 hereinafter Hildebrand).

	Regarding claim 1,  Hagen teaches a method of visually arranging a dial face of a temperature gauge for indicating an acceptable range of temperatures (2, 3, transition range between the operating regimes: Fig) for a given saturated steam pressure, comprising: 
representing the given pressure on the dial face; and 
representing the unacceptable range of temperatures through a colored portion along the dial face (lines 38-43 page 1), wherein the colored portion contrasts in color with adjacent portions of the dial face (Fig 1).  
However, Hagen does not teach representing the given pressure on the dial face.
Hildebrand teaches representing the given pressure on the dial face (col 1 lines 15-20, col 4 lines 1-8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include second indicating as taught by Hildebrand for displaying pressure for displaying multiple values.  Furthermore, displaying different 
With respect to claim 2, although Hagen does teach representative given pressure is an indicium on the dial face.  However, Hagen teaches different indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  In addition, printing labels and put on different surfaces are within PHOSITA and obvious to try for displaying additional information.

	With regard to claim 3, Hagen teaches providing a temperature pointer movable in at least a clockwise path along the dial face (9 Fig), wherein the colored portion is an arcuate shape along the dial face in the path of the temperature pointer (temperature/variable displays are clockwise from low to high values Fig).

Regarding claim 4, Hagen teaches the unacceptable range of temperatures are subcooled saturated steam temperatures (2, 3, transition range between the operating regimes: Fig), and wherein the given pressure is a saturated steam pressure.  
However, Hagen does not teach representing the given pressure on the dial face.
Hildebrand teaches representing the given pressure on the dial face (col 1 lines 15-20, col 4 lines 1-8).
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include second indicating as taught by Hildebrand for displaying pressure for displaying multiple values.  Regarding saturated pressure, it’s an intended use, a gauge can be used at different environmental condition.

Regarding claim 5,  Hagen teaches a method of visually arranging a dial face of a temperature gauge for indicating an acceptable range of temperatures (2, 3, transition range between the operating regimes: Fig) for a given saturated steam pressure, comprising: 
providing a temperature pointer movable in at least a clockwise path along the dial face (temperature/variable displays are clockwise from low to high values Fig);  
providing an indicium of the given saturated steam pressure on the dial face; and 
representing the unacceptable subcooled range of saturated steam temperatures through a colored portion along the dial face (lines 38-43 page 1), wherein the colored portion contrasts in color with adjacent portions of the dial face (2, 3 Fig), wherein the colored portion is an arcuate shape along the dial face in the path of the pointer (2, 3 Fig).

Although Hagen does teach representative given pressure is an indicium on the dial face.  However, Hagen teaches different indicium of printed letter on the dial (Fig 1) (lines 1-5 page 1, Fig 1).  
Therefore, it would have been obvious to one person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention to include additional indicium/printed displays since for display purpose.  In addition, printing labels and put on different surfaces are within PHOSITA and obvious to try for displaying additional information.

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.  
Westberg et al. (2006/0266273) teaches plurality of vehicular gauges for displaying temperature, pressure, etc. with graphic showing ranges above normal (Fig 11).
Bowden et al. (8400288) teaches different variable indicators including texts/characters/numbers on the gauge (Fig 1).
Akrers et al. (7,604,398) teaches a thermal exposure indicating different indicating region (Fig 3).
	Kelly et al. (7278369) teaches a thermochomic temperature indicator.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nasir U. Ahmed/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855